Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 is cancelled. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Maximilian Meese Attorney Reg. # 73757 on 7/27/2022. 
Claims 6 & 7 now depend on claim 1. 
Allowable Subject Matter
	
Claims 1 – 4, 6 – 22 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“determining, with at least one processor, a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second neural tracks of the control diffusion MRI scan, wherein anisotropy is measured using an anisotropic spin distribution function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement;
determining, with at least one processor, a differential by comparing the first anisotropy to the second anisotropy; and
identifying, with at least one processor, at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the patient;
wherein the differential comprises at least a 15% difference of the first anisotropy from the second anisotropy”.

in combination with the rest of the limitations of the claim. 

b. With respect to claims 2 - 4, 6 – 8 the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 9, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“determine a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second neural tracks of the control diffusion MRI scan, wherein anisotropy is measured using an anisotropic spin distribution function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement;
determine a differential by comparing the first anisotropy to the second anisotropy; and
identify at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the patient;
wherein the differential comprises at least a 15% difference of the first anisotropy from the second anisotropy”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 10 - 14 the claims have been found allowable due to their dependencies on claim 9.
e. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“determine a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second neural tracks of the control diffusion MRI scan, wherein anisotropy is measured using an anisotropic spin distribution function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement;
determine a differential by comparing the first anisotropy to the second anisotropy; and
identify at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the patient;


wherein the differential comprises at least a 15% difference of the first anisotropy from the second anisotropy”.

in combination with the rest of the limitations of the claim. 
f. With respect to claims 16 - 22 the claims have been found allowable due to their dependencies on claim 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 


phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852